SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) January 19, 2011 CHINA PHARMAHUB CORP. (Exact name or registrant as specified in its charter) Not Applicable (Former name of registrant, as provided on last report) Nevada 333-159028 20-2208821 (State of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 20955 Pathfinder Road, Suite 100 Diamond Bar, California 91765 (Address of Principal Executive Offices, Including Zip Code) (909) 843-6388 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Address, Provided on Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01 Regulation FD Disclosure. China PharmaHub Corp. (the “Company”) is attaching as Exhibit 99.1 to this Current Report on Form 8-K a Company Presentation, dated January 2011, which the Company intends to utilize for informational purposes for prospective investors and various third parties.The Company Presentation provides general information with respect to the Company and the industries in which it operates; together with certain financial information. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Company Presentation dated January 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA PHARMAHUB CORP. (Registrant) Dated: January 19, 2011 By: /s/ Richard Lui Richard Lui Title: President and CEO 2
